Fast Track Process Serving Corp. v Seepersad (2015 NY Slip Op 07004)





Fast Track Process Serving Corp. v Seepersad


2015 NY Slip Op 07004


Decided on September 30, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-02746
2013-02748
 (Index No. 1624/09)

[*1]Fast Track Process Serving Corp., respondent,
vDavy Seepersad, appellant, et al., defendants.


Davy Seepersad, Hauppauge, N.Y., appellant pro se.
Peter T. Roach & Associates, P.C., Syosset, N.Y. (Michael C. Manniello of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Davy Seepersad appeals (1) from an order of the Supreme Court, Suffolk County (Pitts, J.), dated June 19, 2012, which granted the plaintiff's motion to direct the Suffolk County Sheriff to place the plaintiff in possession of the subject property, and (2), as limited by his brief, from so much of an order of the same court dated January 30, 2013, as denied his motion, inter alia, in effect, for leave to renew and reargue his opposition to the plaintiff's motion for a judgment of foreclosure and sale.
ORDERED that the order dated June 19, 2012, is affirmed; and it is further,
ORDERED that the appeal from so much of the order dated January 30, 2013, as denied that branch of the motion of the defendant Davy Seepersad which was, in effect, for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
ORDERED that the order dated January 30, 2013, is affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
The Supreme Court properly denied that branch of the appellant's motion which was, in effect, for leave to renew his opposition to the plaintiff's prior motion for a judgment of foreclosure and sale, as the appellant failed to present "new facts not offered on the prior motion that would change the prior determination" (CPLR 2221[e][2]; see PII Sam, LLC v Mazzurco, 121 AD3d 1063, 1064).
The appellant's remaining contentions are without merit or are not properly before this Court.
RIVERA, J.P., DICKERSON, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court